******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
        JULES AWDZIEWICZ ET AL. v. CITY
              OF MERIDEN ET AL.
                  (SC 19422)
      Rogers, C. J., and Palmer, Zarella, Eveleigh, McDonald,
                     Espinosa and Robinson, Js.
       Argued February 17—officially released June 9, 2015

  Thomas A. Weaver, for the appellants (plaintiffs).
  John H. Gorman, associate city attorney, for the
appellee (named defendant).
                          Opinion

   ZARELLA, J. The present appeal involves a dispute
over pension benefits between the named defendant,
the city of Meriden (city), and the plaintiffs, all of whom
are retired Meriden police officers and firefighters.1 The
plaintiffs appeal from the judgment of the trial court,
which determined that the city properly reduced the
plaintiffs’ health insurance emoluments in 2005 accord-
ing to the terms of a provision in a prior version of
the Meriden City Charter2 (city charter) and a related
stipulated judgment. On appeal, the plaintiffs claim that
the trial court improperly (1) interpreted the city charter
provision and stipulated judgment as allowing the city
to reduce their benefits, (2) rejected their procedural
due process and equal protection claims under the fed-
eral constitution, (3) concluded that they inadequately
briefed and, thus, abandoned their claim that the city
had breached the implied covenant of good faith and
fair dealing, (4) excluded certain evidence regarding
collective bargaining agreements that precipitated the
reduction in their benefits, and (5) failed to take judicial
notice of General Statutes § 7-450c in interpreting the
terms of the city’s pension plan because the plaintiffs
had not pleaded a violation of that statute in their
amended complaint.3 We reject all of the plaintiffs’
claims and, therefore, affirm the judgment of the trial
court.
   The record reveals the following facts, as stipulated
to by the parties, and procedural history, much of which
is also set forth in Kiewlen v. Meriden, 317 Conn.        ,
     A.3d      (2015), a companion case arising out of
the same factual circumstances but involving distinct
legal issues. Each of the plaintiffs retired from the Meri-
den Police Department or Meriden Fire Department by
1998. Upon retiring, the plaintiffs were entitled to begin
collecting their respective pensions from the city, which
were largely controlled by the terms of two documents:
(1) § 85D of a prior version of the city charter;4 and (2)
a 1982 stipulated judgment between the city and the
Retired Police and Firemen’s Association of Meriden,
Inc., among others. Section 85D sets forth the pension
rate for retired police officers and firefighters, and the
stipulated judgment pertains specifically to health
insurance emoluments to which retirees are entitled.
According to the stipulated judgment, retired police
officers and firefighters have the option to participate
in group health, dental and life insurance policies that
the city offers to active police officers and firefighters,
or to receive cash payments from the city of equiva-
lent value.
  In 2002, the unions representing Meriden police offi-
cers and firefighters renegotiated their respective col-
lective bargaining agreements with the city. The new
collective bargaining agreements for both groups,
which became effective on July 1, 2002, required active
police officers and firefighters to pay a ‘‘cost share’’ for
their health insurance. Essentially, this new require-
ment mandated that active police officers and firefight-
ers pay a certain percentage of the cost of their health
insurance as a condition of participating in the group
health insurance policy provided by the city.5 Three
years after this cost share requirement went into effect
for active police officers and firefighters, the city
imposed the cost share requirement on retired police
officers and firefighters, including the plaintiffs, thereby
effectively reducing their health insurance emoluments.
   In response to this reduction in their pension benefits,
the plaintiffs instituted the present action against the
city in 2007.6 The plaintiffs sought a writ of mandamus
prohibiting the city from imposing the cost share
requirement on them. The plaintiffs also claimed that
the city had breached its ‘‘retirement contract’’ with the
plaintiffs and the implied covenant of good faith and
fair dealing, and had violated the stipulated judgment
and their right to due process under the Connecticut
constitution. The plaintiffs also sought to recover dam-
ages under 42 U.S.C. § 1983 for the city’s alleged viola-
tion of their rights to due process and equal protection
under the United States constitution. Finally, in light
of the alleged federal constitutional violations, the
plaintiffs sought attorney’s fees from the city pursuant
to 42 U.S.C. § 1988 (b).
   The case was tried together with Kiewlen v. Meriden,
Superior Court, judicial district of New Haven at Meri-
den, Docket No. NNI-CV-05-4014677-S.7 The plaintiffs
introduced into evidence § 85D and the 1982 stipulated
judgment, and argued that, because neither one
included a cost share provision for pensioners’ health
insurance emoluments, the city could not impose the
cost share requirement on them. Additionally, the plain-
tiffs asserted in their posttrial brief that the city’s impo-
sition of the cost share requirement violated § 7-450c,
which precludes municipalities from eliminating pen-
sion benefits that retired municipal employees receive
at the time of their retirement.
    Rejecting each of the plaintiffs’ claims, the trial court
rendered judgment for the city. The trial court con-
cluded that § 85D and the stipulated judgment permit-
ted the city to impose the cost share requirement on
the plaintiffs because § 85D and the stipulated judgment
‘‘index[ed] the [plaintiffs’] health insurance emolu-
ment[s] to the cost of health insurance for firemen and
policemen actively working.’’ In light of this interpreta-
tion, the trial court concluded that the city had not
violated the stipulated judgment or breached any con-
tract with the plaintiffs, nor had it violated the plaintiffs’
constitutional rights under the federal constitution. In
reaching this conclusion, the trial court declined to
address some of the plaintiffs’ claims because they were
inadequately briefed, namely, the plaintiffs’ good faith
and fair dealing claim, state constitutional claim, and
claim for attorney’s fees. The trial court also determined
that the plaintiffs could not prevail on their claim under
§ 7-450c because they had not alleged in their complaint
that the city’s actions violated that statute.
  The plaintiffs appealed from the judgment of the trial
court to the Appellate Court, and we transferred the
appeal to this court pursuant to General Statutes § 51-
199 (c) and Practice Book § 65-1. We now address each
of the plaintiffs’ claims in turn, providing additional
facts and procedural history as necessary.
                             I
   The plaintiffs first claim that the trial court improp-
erly interpreted § 85D and the stipulated judgment,
which control their pension benefits. Specifically, the
plaintiffs claim that the language of § 85D and the stipu-
lated judgment does not allow the city to impose the
cost share requirement on them. The plaintiffs further
claim that the city cannot impose the cost share require-
ment on them because they did not participate in the
collective bargaining process that gave rise to the cost
share requirement for active police officers and fire-
fighters, and because the city has not provided them
with the additional pension benefits included in the
renegotiated collective bargaining agreements, which
purportedly offset the financial burden that the cost
share requirement creates for retirees. In opposition,
the city responds that the trial court correctly con-
cluded that § 85D and the stipulated judgment make
retirees’ health insurance emoluments dependent on
those of active police officers and firefighters and, thus,
that the city properly reduced the plaintiffs’ health
insurance emoluments when it reduced those of its
active employees. We agree with the city and conclude
that the trial court properly interpreted § 85D and the
stipulated judgment as allowing the city to impose the
cost share requirement on the plaintiffs.
   Before addressing the plaintiffs’ claim, it is necessary
to clarify the relationship between § 85D and the stipu-
lated judgment. Section 85D originally was the sole
governing provision for pension plans for retired Meri-
den police officers and firefighters. In 1982, the Retired
Police and Firemen’s Association of Meriden, Inc.,
brought an action against the city, among others, for
benefits it claimed were due under § 85D. As a result
of the litigation, the Retired Police and Firemen’s Asso-
ciation of Meriden, Inc., and the city entered into a
stipulated judgment pursuant to which the city agreed
to provide pensioners with certain additional benefits,
including the health insurance emoluments at issue in
the present case, ‘‘in accordance with the provisions of
[§] 85D.’’ Accordingly, we must interpret the stipulated
judgment in conjunction with § 85D.
  Because a stipulated judgment is in essence a con-
tract; see, e.g., Rocque v. Northeast Utilities Service
Co., 254 Conn. 78, 83, 755 A.2d 196 (2000); we interpret
the stipulated judgment at issue in the present case
according to general principles governing the construc-
tion of contracts. Ahmadi v. Ahmadi, 294 Conn. 384,
390, 985 A.2d 319 (2009). ‘‘[T]he language used [in a
contract] must be accorded its common, natural, and
ordinary meaning and usage where it can be sensibly
applied to the subject matter of the contract. . . .
Where the language of the contract is clear and unam-
biguous, the contract is to be given effect according to
its terms. . . . [Additionally], in construing contracts,
we give effect to all the language included therein, as
the law of contract interpretation . . . militates
against interpreting a contract in a way that renders a
provision superfluous.’’ (Citation omitted; internal quo-
tation marks omitted.) Id., 390–91. Our review of the
trial court’s construction of the stipulated judgment is
plenary. See id., 390.
   With respect to § 85D, our standard of review is simi-
larly broad. ‘‘As with any issue of statutory construction,
the interpretation of a charter or municipal ordinance
presents a question of law, over which our review is
plenary. . . . In construing a city charter, the rules of
statutory construction generally apply. . . . In arriving
at the intention of the framers of the charter the whole
and every part of the instrument must be taken and
compared together. In other words, effect should be
given, if possible, to every section, paragraph, sentence,
clause and word in the instrument and related laws.’’
(Citations omitted; internal quotation marks omitted.)
Broadnax v. New Haven, 270 Conn. 133, 160–61, 851
A.2d 1113 (2004).
   We begin our analysis with the language of the stipu-
lated judgment. The stipulated judgment requires the
city to provide pensioners with ‘‘such policy or policies
of group health insurance, group dental insurance and
group life insurance as are provided by the [c]ity . . .
to active policemen [and firemen] and their depen-
dents.’’ Additionally, the city is required to pay a certain
percentage of a retiree’s insurance premium depending
on how many years he or she has been retired. After
two years of retirement, the city must pay ‘‘one-half
. . . of the total premium attributable to the participa-
tion of each retired policeman and fireman and his
respective dependents.’’
   We turn next to the language at issue in § 85D. Section
85D sets the pension rate for a retired Meriden police
officer or firefighter at ‘‘one-half of the prevailing rate
of pay for the rank he has attained and holds at the
time of retirement.’’ Section 85D defines ‘‘[p]revailing
rate of pay’’ as ‘‘the annual pay as fixed from time to
time by the [state] board of public safety,8 and in addi-
tion thereto shall include such cost-of-living bonus or
other emolument as may be granted to the active mem-
bers of the fire and police departments . . . .’’ (Foot-
note added.)
   We conclude that the language at issue in § 85D and
the stipulated judgment, when read together, is plain
and unambiguous. Section 85D establishes that retirees,
as a general matter, are entitled to receive from the
city one half of the compensation that active city
employees of the same rank receive, including any
‘‘other emolument,’’ such as health insurance. The stipu-
lated judgment indicates that retirees are entitled to
participate in the health insurance plans that the city
provides to active Meriden police officers and firefight-
ers. Given that the parties stipulated that, as of July 1,
2002, active Meriden police officers and firefighters
have been required to pay a cost share for their health
insurance emoluments, it logically follows from the lan-
guage of § 85D and the stipulated judgment that so too
are retirees. The trial court correctly noted that § 85D
and the stipulated judgment ‘‘index’’ a retiree’s health
insurance emolument to that of active city employees.
Thus, we conclude that the trial court correctly interpre-
ted § 85D and the stipulated judgment as allowing the
city to reduce the plaintiffs’ health insurance emolu-
ments in proportion to the cost share deducted from the
health insurance emoluments of active Meriden police
officers and firefighters.
   The plaintiffs have failed to explain why the language
of § 85D and the stipulated judgment, which makes
their health insurance emoluments dependent on that
of active city employees, is not dispositive. Instead,
they focus on paragraph 1 (c) of the stipulated judg-
ment, which requires the city to pay a certain percent-
age of ‘‘the total premium attributable to the partici-
pation of each retired policeman and fireman and his
respective dependents,’’ depending on how long the
retiree has been retired.9 (Emphasis added.) The plain-
tiffs claim that this language establishes that the city
must pay for their health insurance emoluments irre-
spective of what active Meriden police officers and
firefighters are receiving. We disagree. The language
preceding paragraph 1 (c) makes clear that the ‘‘total
premium’’ of which the city must pay a certain percent-
age is the premium prescribed by the group insurance
policies that the city offers to active police officers and
firefighters. The parties stipulated to the fact that active
Meriden police officers and firefighters have paid a
cost share for their health insurance since July 1, 2002.
Accordingly, the plaintiffs also must pay the cost share
for their health insurance emoluments. Thus, we reject
the plaintiffs’ interpretation of the stipulated judgment,
which focuses too narrowly on paragraph 1 (c).10
  We also reject the plaintiffs’ claim that the city cannot
impose the cost share requirement because retirees did
not participate in the collective bargaining process that
gave rise to the cost share requirement for active Meri-
den police officers and firefighters. In effect, the plain-
tiffs argue that it is unfair for the terms of their pensions
to be dictated by the negotiations between the city
and active employees, over which the retirees had no
control. That, however, is the arrangement the legisla-
ture decided to adopt when it enacted the legislation
that became § 85D; 25 Spec. Acts 977, No. 229, § 2
(1949), amended by 26 Spec. Acts 947, 947–48, No. 340
(1953); and to which the Retired Police and Firemen’s
Association of Meriden, Inc., agreed when it entered
into the stipulated judgment with the city in 1982. Sec-
tion 85D and the stipulated judgment do not guarantee
that a retiree’s pension benefit will remain unchanged
regardless of future collective bargaining agreements
between the city and its active police officers and fire-
fighters. To the contrary, they expressly make retire-
ment benefits dependent on such agreements.
   Finally, the plaintiffs claim that the city cannot
impose the cost share requirement on them because
the city has not afforded them the additional benefits
that active Meriden police officers and firefighters
receive under the collective bargaining agreements that
took effect on July 1, 2002. Even if we assume that this
is true, it would not change the fact that § 85D and the
stipulated judgment base a retiree’s health insurance
emolument on that of active city employees. It is possi-
ble that the plaintiffs are being denied other benefits
to which they are entitled under § 85D, but they have
not sought those benefits in this litigation. Regardless,
their entitlement to such other benefits is irrelevant to
the calculation of their health insurance emoluments.
Accordingly, we conclude that the trial court correctly
interpreted § 85D and the stipulated judgment as
allowing the city to impose the cost share requirement
on the plaintiffs.
   Our resolution of this claim is dispositive of three of
the plaintiffs’ other claims, namely, their two federal
constitutional claims and their claim regarding whether
they adequately briefed an issue at trial. With respect
to the constitutional claims, the plaintiffs assert that
the city deprived them of their rights to due process and
to equal protection under the fourteenth amendment to
the United States constitution by imposing the cost
share requirement on them. The plaintiffs do not chal-
lenge the constitutionality of § 85D but, rather, claim
that the city, in imposing the cost share requirement in
violation of § 85D and the stipulated judgment, also
violated their rights under the federal constitution.
Because we conclude that the city did not violate § 85D
and the stipulated judgment in imposing the cost share
requirement on the plaintiffs, we need not address
either of their constitutional claims.
  Likewise, we need not address the plaintiffs’ claim
that the trial court incorrectly concluded that they inad-
equately briefed, and thereby abandoned, their claim
that the city had breached the implied covenant of good
faith and fair dealing by imposing the cost share require-
ment on them. Like the plaintiffs’ constitutional claims,
this claim depends on the premise that the city violated
§ 85D and the stipulated judgment by imposing the cost
share requirement on the plaintiffs. Our contrary con-
clusion makes it unnecessary to determine whether the
plaintiffs, in fact, inadequately briefed their good faith
and fair dealing claim because the plaintiffs could not
prevail on that claim even if they had adequately briefed
that issue. Thus, we also decline to address this claim.
                             II
  We next address the plaintiffs’ evidentiary claim. The
plaintiffs claim that the trial court improperly deemed
certain evidence regarding the 2002 collective bar-
gaining agreements inadmissible for lack of relevance.
We disagree.
   As we previously discussed, the parties stipulated at
trial to the fact that, as of July 1, 2002, active Meriden
police officers and firefighters were required to pay a
cost share for their health insurance emoluments under
the terms of new collective bargaining agreements that
had been negotiated with the city. The plaintiffs there-
after repeatedly proffered evidence regarding these col-
lective bargaining agreements and, specifically, pension
benefits provided under those agreements that Meriden
police officers and firefighters had not received under
prior collective bargaining agreements. For instance,
the plaintiffs sought to elicit testimony from a city offi-
cial regarding health insurance subsidies that Meriden
police officers and firefighters would receive upon retir-
ing after the collective bargaining agreements in ques-
tion went into effect on July 1, 2002.
   The city objected on the basis of relevance. The city
argued that, aside from the cost share requirement, the
details of the pension plan set forth in the collective
bargaining agreements were irrelevant with respect to
whether § 85D and the stipulated judgment allowed the
city to impose the cost share requirement on the plain-
tiffs because all of the plaintiffs had retired prior to the
effective date of the collective bargaining agreements
in question, and none of the plaintiffs had pleaded that
they were entitled to additional benefits under those
agreements. The trial court sustained the city’s objec-
tion and ruled that the evidence regarding the collective
bargaining agreements was inadmissible.
   The plaintiffs now claim that the trial court abused
its discretion in excluding this evidence. Specifically,
they contend that the evidence regarding the collective
bargaining agreements was relevant to show that the
city selectively applied the cost share requirement from
those agreements to retirees who retired before 2002,
without affording them the additional pension benefits
included in the collective bargaining agreements,
thereby violating § 85D and the stipulated judgment.
   ‘‘The trial court has wide discretion to determine the
relevancy of evidence . . . . Every reasonable pre-
sumption should be made in favor of the correctness
of the court’s ruling in determining whether there has
been an abuse of discretion. . . . The proffering party
bears the burden of establishing the relevance of the
offered testimony.’’ (Citation omitted; internal quota-
tion marks omitted.) Chief Information Officer v. Com-
puters Plus Center, Inc., 310 Conn. 60, 116, 74 A.3d
1242 (2013). ‘‘Evidence is relevant if it has any tendency
to make the existence of any fact that is material to
the determination of the proceeding more probable or
less probable than it would be without the evidence.
Conn. Code Evid. § 4-1. . . . Evidence is not rendered
inadmissible because it is not conclusive. All that is
required is that the evidence tend to support a relevant
fact even to a slight degree, [as] long as it is not prejudi-
cial or merely cumulative.’’ (Internal quotation marks
omitted.) State v. Bonner, 290 Conn. 468, 496–97, 964
A.2d 73 (2009).
   Applying these principles to the present case, we
conclude that the trial court did not abuse its discretion
in determining that the contested evidence was not
relevant and, thus, inadmissible. The proffered evidence
regarding the additional benefits included in the collec-
tive bargaining agreements is not relevant because it
is immaterial to whether the city violated § 85D and
the stipulated judgment by imposing the cost share
requirement on the plaintiffs, which is the factual allega-
tion that forms the basis of the plaintiffs’ complaint. As
we previously discussed; see part I of this opinion;
whether the city has selectively applied certain provi-
sions of the collective bargaining agreements to the
plaintiffs has no bearing on whether the terms of § 85D
and the stipulated judgment allow the city to reduce the
plaintiffs’ health insurance emoluments in proportion
to those of active employees. What is relevant to the
plaintiffs’ claim is whether active Meriden police offi-
cers and firefighters are paying a cost share for their
health insurance emoluments under the collective bar-
gaining agreements, and the parties stipulated to that
fact. Information regarding other benefits provided in
the collective bargaining agreements is irrelevant, how-
ever, because the plaintiffs made no claim for such
benefits in their complaint. Thus, the plaintiffs’ eviden-
tiary claim is without merit.
                             III
   Finally, the plaintiffs claim that the trial court improp-
erly declined to take judicial notice of § 7-450c. As we
previously discussed, the plaintiffs claimed in their
posttrial brief that the city’s imposition of the cost share
requirement on them not only violated § 85D and the
stipulated judgment, but also § 7-450c. The plaintiffs
conceded that they had not alleged a violation of § 7-
450c in their complaint but argued they could prevail
under this statute because the court was obligated to
take judicial notice of it. The trial court declined to
take judicial notice of the statute and also declined to
address the plaintiffs’ claim. On appeal, the plaintiffs
assert that the trial court should have addressed their
claim regarding § 7-450c because it was required to take
judicial notice of the laws of this state. We disagree.
   Practice Book § 10-3 (a) sets forth the standard for
pleading allegations based on statutory grounds. It pro-
vides in relevant part: ‘‘When any claim made in a com-
plaint . . . is grounded on a statute, the statute shall
be specifically identified by its number.’’ Practice Book
§ 10-3 (a). ‘‘We have held that [a]s long as the defendant
is sufficiently apprised of the nature of the action . . .
the failure to comply with the directive of Practice Book
§ 10-3 (a) will not bar recovery.’’ (Internal quotation
marks omitted.) Mazurek v. Great American Ins. Co.,
284 Conn. 16, 28, 930 A.2d 682 (2007); accord Rocco v.
Garrison, 268 Conn. 541, 557, 848 A.2d 352 (2004); see
also Steele v. Stonington, 225 Conn. 217, 221 n.7, 622
A.2d 551 (1993) (‘‘we have held that [the pleading
requirement of § 10-3 (a)] is merely directory and not
mandatory’’). Compare Brewster Park, LLC v. Berger,
126 Conn. App. 630, 635–36, 14 A.3d 334 (2011) (defen-
dant sufficiently apprised of plaintiff’s use and occu-
pancy claim under General Statutes § 47a-3c because
plaintiff distinctly raised it in complaint, in pretrial
memorandum of law, and at trial, despite not specifying
statute by number in complaint), and Florian v. Lenge,
91 Conn. App. 268, 274, 880 A.2d 985 (2005) (defendant
sufficiently apprised of plaintiff’s statutory claim when
‘‘the plaintiff plainly and concisely stated the material
facts surrounding the cause of action’’ in complaint),
with Gold v. Rowland, 296 Conn. 186, 220, 994 A.2d 106
(2010) (statutory claim barred for failure to plead or
otherwise apprise defendant of claim). ‘‘The principle
that a plaintiff may rely only [on] what he has alleged
is basic. . . . It is fundamental in our law that the right
of a plaintiff to recover is limited to the allegations
[in] his complaint.’’ (Internal quotation marks omitted.)
White v. Mazda Motor of America, Inc., 313 Conn. 610,
621, 99 A.3d 1079 (2014).
  In the present case, we conclude that the plaintiffs’
claim regarding § 7-450c is without merit. It is undis-
puted that the plaintiffs did not plead a violation of § 7-
450c in their complaint, and the plaintiffs do not argue
that they otherwise put the city on notice of their claim
under § 7-450c. The city could not have been apprised
of the plaintiffs’ claim under § 7-450c in time to present
facts at trial to defend against that claim because the
plaintiffs first raised it in their posttrial brief. Conse-
quently, the plaintiffs failed to comply with Practice
Book § 10-3 (a) or otherwise put the city on notice
of their statutory claim, and the trial court, therefore,
properly declined to address that claim. Moreover, the
doctrine of judicial notice cannot be used to subvert
our pleading requirements, as the plaintiffs claim. See
Atlantic Richfield Co. v. Canaan Oil Co., 202 Conn.
234, 246, 520 A.2d 1008 (1987) (‘‘The doctrine of judicial
notice . . . does not obviate the necessity for the
proper framing of issues, whether of fact or of law.
. . . Facts cannot be proven by evidence or established
by judicial notice until and unless they are properly
pleaded . . . .’’ [Citation omitted; internal quotation
marks omitted.]), overruled in part on other grounds
by Santopietro v. New Haven, 239 Conn. 207, 682 A.2d
106 (1996). Thus, we reject the plaintiffs’ claim.
      The judgment is affirmed.
      In this opinion the other justices concurred.
  1
     The plaintiffs in this action are Jules Awdziewicz, Paul Hourigan, Edward
Cortright, William Kroll, and John J. Lyons, Jr.
   2
     It is unclear from the record whether the provision at issue appeared
in a prior version of the Meriden City Code or the Meriden City Charter, or
both. We assume, for purposes of our analysis, that the provision was in a
prior version of the Meriden City Charter.
   3
     The plaintiffs raised two additional claims but failed to adequately brief
them. The plaintiffs claim that the trial court incorrectly concluded that
they abandoned their claim for attorney’s fees under 42 U.S.C. § 1988 (b)
and improperly stated in its memorandum of decision that the city had
raised two special defenses that it, in fact, did not. The plaintiffs, however,
mentioned these claims in their briefs only in passing and failed to provide
any substantive analysis of either claim. ‘‘Whe[n] an issue is merely men-
tioned, but not briefed beyond a bare assertion of the claim, it is deemed
to have been waived.’’ (Internal quotation marks omitted.) Electrical Con-
tractors, Inc. v. Dept. of Education, 303 Conn. 402, 444, 35 A.3d 188 (2012).
Accordingly, we decline to address these claims.
   4
     The parties agree that § 85D is binding in the present case. The pension
plan for retired Meriden police officers and firefighters was first established
by a special act of the General Assembly, which amended the city charter
in 1949. See 25 Spec. Acts 977, No. 229, § 2 (1949), amended by 26 Spec.
Acts 947, 947–48, No. 340 (1953). Section 85D of the prior city charter was
effectively incorporated into the present city charter and Meriden City Code
(city code). Section C9-6 (3) of the present city charter provides: ‘‘Nothing
herein shall be construed as in any way altering or affecting the pension
rights of any employees of any department of the City of Meriden whose
employment with the City commenced prior to the effective date of this
Charter. The provisions of the previous Charter of the City of Meriden and
of any special act pertaining to the pension rights of any employee of the
City of Meriden whose employment commenced prior to the effective date
of this Charter are hereby expressly reaffirmed.’’ There is no dispute that the
plaintiffs commenced their employment with the city prior to the adoption of
the present city code and city charter. Thus, there is no dispute that § 85D
of the previous city charter controls our analysis.
   5
     According to the plaintiffs, the cost share initially was set at 6 percent
but eventually rose to 10 percent of the total cost of health insurance by
the time of trial.
   6
     The plaintiffs also named the Meriden Municipal Pension Board as a
defendant but subsequently withdrew their claims against it.
   7
     Initially, the trial court issued the same memorandum of decision in
both the present action and in Kiewlen, but the Appellate Court granted
the parties’ motion to remand the case so that the trial court could separately
address the legal claims in each case. On remand, the trial court issued an
amended memorandum of decision in the present case that specifically
addressed the plaintiffs’ claims rather than those of the plaintiffs in Kiewlen.
   8
     The former state Board of Public Safety is now the state Department of
Emergency Services and Public Protection.
   9
     Paragraph 1 (c) of the stipulated judgment provides in relevant part:
‘‘The amount of group insurance premiums to be paid by the . . . [c]ity
. . . on behalf of each participating retired policeman and fireman and their
respective dependents is as follows:
                                        ***
   ‘‘(iii) For the third year and all subsequent years of participation, an
amount equal to one-half . . . of the total premium attributable to the partic-
ipation of each retired policeman and fireman and his respective depen-
dents.’’
   10
      With respect to the language of the stipulated judgment, the plaintiffs
further claim that the city cannot impose the cost share requirement on
them because neither § 85D nor the stipulated judgment expressly provides
for such a requirement. This line of argument, of course, ignores the fact that
§ 85D and the stipulated judgment expressly tie a retiree’s health insurance
emolument to that of active city employees, which includes the cost share
requirement. Thus, we reject this claim as well.